34.724, he was not eligible for post-conviction habeas relief   See id.   For
                this reason', we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Pickering
                                                               g eht tiAp
                                                         COLA c-t 75-r             J.
                                                   Parraguirre


                                                                                   J.
                                                   Saitta



                cc: Hon. Douglas W. Herndon, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                       'Although the district court incorrectly addressed the procedural
                bars, we nevertheless affirm because the district court reached the correct
                result in denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468
                P.2d 338, 341 (1970) (holding that a correct result will not be reversed
                simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A